ACCEPTED
                                                                                                        03-14-00552-CV
                                                                                                                3709269
                                                                                               THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   1/9/2015 10:31:18 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                        No. 03-14-00552-CV
 RAGHUNATH DASS, P. E.,                                              IN THE THIRD
     Appellant,                                                                    FILED IN
                                                                            3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
 v.                                                              COURT    OF APPEALS
                                                                             1/9/2015 10:31:18 AM
                                                   
 TEXAS BOARD OF                                                               JEFFREY D. KYLE
                                                                                     Clerk
 PROFESSIONAL ENGINEERS                                            AUSTIN, TEXAS
      Appellee.                                    

     APPELLANT’S SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

        Appellant asks the Court to extend the time to file his brief.
                                         A. INTRODUCTION
1.      Appellant is Raghunath Dass, P.E.; appellee is the Texas Board of Professional Engineers.
2.      There is no specific deadline to file this motion to extend time. See Tex. R. App. P. 38.6(d).
3.      Appellant’s counsel has conferred with Appellee’s counsel, who stated that she is unopposed
to this motion and the proposed new time to file brief for Appellant.
                                  B. ARGUMENT & AUTHORITIES
4.      The Court has the authority under Texas Rule of Appellate Procedure 38.6(d) to extend the
time to file a brief.
5.      Appellant’s brief is due on January 16, 2015.
6.      Appellant requests an additional 14 days to file his brief, extending the time until January
30, 2015.
7.      One previous extension has been granted to extend the time to file Appellant’s brief.
8.      Appellant needs additional time to file his brief because attorneys for both parties have
consulted and agreed to change the scope of the issues addressed.
                                           C. CONCLUSION
10.     Appellant is requesting an extension of time to file his brief so that the scope of both briefs
can be adjusted in accordance with the informal agreement between the parties. Appellant believes
that an extension of time to file his brief until January 30, 2015 will be sufficient to allow both
parties to make the necessary revisions.


APPELLANT’S SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                            Page 1 of 3
                                             D. PRAYER
11.    For these reasons, Appellant asks the Court to grant an extension of time to file his brief until
January 30, 2015.
                                                       Respectfully submitted,

                                                       JIMMY ALAN HALL, PLLC
                                                       4600 Mueller Boulevard, Suite 2121
                                                       Austin, Texas 78723-3294
                                                       Telephone: 512-722-3190
                                                       Telecopier: 512-857-9195
                                                       jahall@fbjah.com




                                                               State Bar No.08759800

                                                       ATTORNEY FOR APPELLANT




APPELLANT’S SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                             Page 2 of 3
                                    CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s Second Unopposed
Motion to Extend Time to File Brief has been sent in accordance with the Texas Rules of Appellate
Procedure, as noted below, on this 9th day of January, 2015, to:

       Jennifer L. Hopgood
       Assistant Attorney General
       Administrative Law Division
       P.O. Box 12548, Capitol Station
       Austin, Texas 78711-2548
       Telephone: (512) 936-1660
       Facsimile: (512) 320-0167
       jennifer.hopgood@texasattorneygeneral.gov
       G Hand Delivery in Person or by Agent G Courier Receipted Delivery G Telephonic Document Transfer O eService




APPELLANT’S SECOND UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF                                       Page 3 of 3